                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


GLACIER COUNTY,                                Case No. CV-19-86 -GF-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

UNITED STATES OF AMERICA, ET
  AL,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Judgment is entered in accordance
 with the Court Order filed on 3/10/2020, document number 9.

        Dated this 10th day of March, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Megan Stewart
                                  Megan Stewart, Deputy Clerk
